SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 DecisionPoint Systems, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 24345Q106 (CUSIP Number) February 8, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [_] Rule 13d-1(b) [X] Rule 13d-1(c) [_] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities and Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the forms displays a currently valid OMB control number 1 1 NAMEOF REPORTING PERSONS I.R.S. IDENTIFICATION NOS.OF ABOVE PERSONS (entities only) Michael N. Taglich 2 CHECKTHEAPPROPRIATE BOX IF MEMBER OF A GROUP (a) o (b) o Reporting person is affiliated with other persons 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United State of America 5 SOLE VOTING POWER 491,869* NUMBER OF 6 SHARED VOTING POWER SHARES BENEFICIALLY 300,000* OWNED BY 7 SOLE DISPOSITIVE POWER EACH REPORTING PERSON WITH 491,869* 8 SHARED DISPOSITIVE POWER 300,000* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 791,869* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.0%* 12 TYPE OF REPORTING PERSON IN *See Item 4 – Ownership. Based on 9,300,439 shares of common stock outstanding as of February 8, 2013. 2 ITEM 1.SECURITY AND ISSUER. (a) Name of Issuer: DecisionPoint Systems, Inc. (b) Address of Issuer: 8697 Research Drive Irvine, CA 92618 ITEM 2.IDENTITY AND BACKGROUND. Item 2(a). Name of Person Filing: This statement is being filed by Mr. Michael N. Taglich (the “Reporting Person”). Item 2(b). Address of Principal Business Office or, if none, Residence: 98 Bay Street, Sag Harbor, New York 10174 Item 2(c).
